Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 11, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157881(18)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 157881
  v                                                                COA: 341475
                                                                   Genesee CC: 08-023861-FC
  ANDRE MONTEEK EDWARDS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation is GRANTED. The 60-page
  application submitted on June 1, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 11, 2018

                                                                              Clerk